Walker, J.,
after stating the case: There are several eases now before us, on appeal to this Court, which present the same question as the one which counsel agree as the decisive one in this record. They have been argued orally before us by counsel. Messrs. A. G. Mangum for defendant in Rankin v. Gaston County, post, 683, and J. L. Morehead for defendant in this case, who contended that the amendments did not take effect until 10 January, 1917, and by Mr. John G. Carpenter for the plaintiff in the Rankin case, who with equal confidence asserted that they were of full force and effect on 7 November, 1916. These arguments were able and exhaustive of the subject, and have aided us greatly in coming to a satisfactory concision. The question has also been argued in briefs by other counsel, Mr. W. G. Bramham in the Durham case, Messrs. Manning & Kitchin and Charles M. Malone for defendant, and Mr. J. F. Henderson for the plaintiff, in Highway Commisson v. Malone, post, 685, by Messrs. Squires & Whisnant for defendant, and Mr. J. T. Pritchett for plaintiff, in Richardson v. Cald*674well County, post, 685. Messrs. Winston & Biggs, at their request, were permitted to appear as amici curice, as they represented other parties interested in this question, and they have also filed a brief. The arguments, pro and con, have been of a high order, and worthy of the important and far-reaching question involved. "We are informed that there are between four and five hundred acts passed between 3 January, 1917, and 10 January, 1917, depending for their validity upon our decision. Having carefully examined the case, with the aid of the oral arguments and briefs, we are now ready to state our decision and the reasons which have led us to it.
No one can read Article XIII, sec. 2, of our Constitution without concluding at once that no alteration is permitted by it without the joint action of the Legislature and thé people. Amendment of the organic law of the State does not depend upon a popular vote alone, but before the people have a right to express their choice as to whether or not- there .shall be a change the Legislature must by a three-fifths vote of each house thereof consent and provide that the amendment shall be submitted to the people “in such manner as may be prescribed by law.” The Constitution itself does not declare when, or at what particular time, an amendment submitted to the voters and adopted by 'them shall take effect. It does provide, it is true, that in the event of adoption the amendment shall become a part of the Constitution; and if this was all that is said in that instrument, it might well be argued that the amendment would take effect at once, or at the very time of its adoption, which, as contended by the plaintiff in this case, and those- in the other cases before us who concur with him, must mean at the time when all the votes have been cast, and before they are counted. They can’t say that it means “when all the votes have been cast and have been counted and the results ascertained and declared by the poll-holders, or the local board of elections, for the latter procedure will consume time, as returns may be delayed and other hindrances encountered, which may postpone the final count for some considerable time, and it may be added, if the operation of the amendment can be postponed until the final count, when there is delay, so that the amendment will not take effect for some time after the day of election, why may not the day when the amendment takes effect be postponed until the two houses of the Legislature have finally passed upon the returns made to the Secretary of State? It would seem that any argument which would sustain the former view should be of equal weight in support of the latter. So the question is, whether the amendments took effect when the polls were closed in the evening of 7 November, 1916, or on the day fixed for that event by the act providing for *675a vote of tbe people upon tbem. If tbe Legislature must take part in authorizing tbe submission of tbe question to tbe people, why can’t tbis be done in a modified ratber tban an absolute form? Tbree-fiftbs of eacb bouse of tbe General Assembly may be very willing to submit an amendment to a vote of tbe people if it is to take effect at a certain time named in tbeir bill, wben tbey would not be willing to do so if tbe amendment must take effect on tbe day of tbe election, provided a majority of tbe voters bave favored it. Therefore it is that tbe Constitution provides not only for a tbree-fiftbs vote. of eacb bouse, but also that tbe submission should take place only “in such manner as may be prescribed by law,” and tbis means, no more or less, tban that tbe Legislature may bave complete control of tbe submission, which is not confined to tbe mere act of voting, but embraces all measures necessary to put in force tbe will of the people as expressed at tbe ballot box. Tbe power given to tbe General Assembly to submit amendments to tbe people is a general and unrestricted one, in tbe sense that tbey may, without any limitation, prescribe tbe method by which tbis shall be done — in other words, tbe procedure throughout, and from beginning to end. Tbe time wben tbe amendments should become effective is as much a part of tbe submission as tbe amendments themselves. No one contends that if tbe provision as to tbe time tbe amendments should take effect bad been submitted as a part of tbe amendments and voted on by the people, it would be operative; but was tbis formality necessary wben tbe people bave virtually voted for tbis clause of tbe act? Ample provision was made for tbe widest dissemination among tbe people of full knowledge as to tbe provisions of tbe entire act, as appears in these cases, and by the act itself. Tbe Legislature provided for tbe distribution among tbe people of 500,000 copies of tbis act and tbe Constitution. Tbe people well knew, when tbey voted for tbe amendments, that tbey were not to take effect until 10 January, 1917. Tbe terms of tbe amendments were not set out in full in tbe official ballot, but only tbe briefest synopsis of tbem, and it was impossible for tbe people to know or understand what was submitted to tbem unless tbey referred to tbe act for tbe information. How could tbey know bow it was proposed to restrict local, private, and special legislation, or to prevent delays in trials by providing emergency judges, or to grant special charters to corporations, or to grant such charters to towns, cities, and villages, without reading tbe act of the Legislature? So that- wben tbey voted for tbe amendments it was necessarily an approval of tbe time fixed for tbeir taking effect.
Tbe position that wben tbe people voted for tbe amendments tbey thereby assented to the provision that tbey should take effect on 10 *676January, 19.17, is strongly supported by tbe recent decision of tbis Court in Keith v. Lockhart, 171 N. C., 451. In tbat case tbe question of “stock law” or “no stock law” was submitted to tbe people. Tbe act required tbat if a majority voted against a stock law, a certain tax should be levied to build a fence around tbe county; but tbis provision of tbe statute was not mentioned in tbe submission, -nor did it in any way appear on tbe ballots. Tbe Court beld tbat a majority vote against the stock law was, necessarily, a vote in favor of tbe fence and tbe tax, although tbe latter was not submitted as a separate and distinct proposition to be voted on by tbe people, and there was no reference to it on tbe ballots. Tbat case was followed and approved in Faison v. Comrs., 171 N. C., 411. We said in tbe Faison case: “At tbe present term we have beld, in Keith v. Lockhart, post, 451, tbat tbat tbe building of a fence around a county under tbe circumstances as they appear in tbis case is not a necessary expense, and a vote of tbe people is required to raise tbe means of taxation for paying tbe cost of it, but tbat a vote by tbe people of tbe county in favor of free range, or, as it is termed in tbe statute, ‘no stock law,’ under tbe provisions of tbe statute is equivalent to a vote for tbe tax, and confers authority to levy tbe tax.” There was a dissenting opinion in Keith’s case, but it did not extend to or affect tbat part of tbe decision, for, in respect to it, tbe Court, as appears in the report of tbe cases, was entirely unanimous. It seems to us that those cases are decisive of tbe question we now have under consideration, or, at least, are very closely analogous to tbis case, and sufficiently so to have great weight with us.
But tbe rule of reason favors tbe construction of tbe Constitution tbat tbe Legislature could fix tbe time for tbe amendments to take effect. Can it be supposed tbat it was intended to change tbe organic law by a mere vote of tbe people, tbe final result of which could not be officially known until declared by tbe two bouses in tbe manner prescribed by tbe Constitution? During tbe long period between tbe election and tbe assembling of tbe Legislature we might be under tbe operation of an important amendment, affecting vitally our interests, without even knowing it, if tbe amendments take effect automatically when tbe ballots have all been cast. It was to prevent such a result that tbe Legislature was empowered to prescribe completely tbe method of submission to tbe people, including tbe power to appoint tbe time when tbe amendments, if adopted, should become effective as a part of tbe Constitution. Tbe form of tbe submission was substantially tbat tbe Legislature had passed the amendments to take effect on 10 January, 1917, and referred them to tbe people for their adoption in tbis way.
*677But it is useless to advance further argument in favor of the proposition, as there is abundant authority to sustain the contention of the defendant in this ease that the amendments did not take effect until 10 January, 1917. ■
One of the first rules in construing constitutions, and it applies to all written instruments, is to ascertain the intention of the people in adopting it. 6 Am. and Eng. Enc., 921, Ann. cases, 1915-B, p. 381. There can be no question, we think, as to what was the intention of the framers and the people in respect to this provision.
In Real v. People, 42 N. Y., 270, it appeared that several amendments to the Constitution were submitted to the people, and among them one concerning the judiciary and another as to the time (1 January, 1870) from which the amended Constitution should take effect. All the amendments were rejected except the one concerning the judiciary, and it was held that, notwithstanding the rejection of the amendment as to the time, and all the others, the judiciary amendment took effect from and after 1 January, 1869. The Court said: “By the 5th section of the 14-th article it was provided that this Constitution shall be in force from and including' the 1st day of January next after its adoption by the people. This section related to the entire proposed Constitution, the judiciary article included; and, had the proposed Constitution been adopted, would, of course, have determined the time when all its provisions would have taken effect. But that portion containing this provision was rejected, and it is, therefore, insisted by the counsel for the plaintiff that it never had any operation. But its' insertion shows clearly that the convention intended that no part of the proposed Constitution should take effect until that time. The fact that the Legislature submitted the judiciary article to a separate vote could not affect this intention. Those voting for the proposed Constitution, or any part of it, saw the time therein limited for its taking effect, and must have voted for it, or any part of it, in reference to such time. To suppose that those voting for the judiciary article and against the residue of the instrument intended that the former should take effect, if adopted, upon the announcement of the result, would be absurd. All must have understood that such parts, if any, as were adopted should take effect at the time prescribed, irrespective of what might be rejected. This manifest intention of the framers of the article, and of those adopting it, controls the time of its taking effect. That time was 1 January, 1870, as to the provision in question.” That Court, composed of some of the ablest and most learned of the judges, one after-wards a justice of the Supreme Court of the United States,- unanimously held, without the slightest hesitation or doubt, that even when *678the amendment as to time was rejected, the clear intention of the Legislature which passed, the act of submission, and of the people, was that the amendments should take effect 1 January, 1870, and that this intent could be gathered from the statute and the vote of the people, including the manner of submission; and this shows that the case is directly in point.
It should be added that we have carefully examined the New York Constitution, and fin'd that its language in regard to amendments is almost identical with ours, if not literally so. The provision is that an amendment shall bé submitted “at the time and in the manner prescribed” by the Legislature, and, when adopted, shall become a part of the Constitution. This provision was enacted in 1846 or earlier, and was in force, it seems, when Real’s case was decided. See American Constitutions (Ed. of 1894), vol. 2, p. 45 (Const, of New’York, Art. XIII, sec. 1). Another case to the same effect as Real’s case is S. v. Kyle, 166 Mo., 287, where the Constitution was worded like ours, viz., that amendments should be submitted “in such manner as the General Assembly may provide,” and that if a majority vote for the amendments “they shall be valid and binding to all intents and purposes as a part of the Constitution.” It also provided for a canvass of the vote just as ours does, and it was. held that the amendments did not take effect until the vote was canvassed and the result ascertained. The Court, quoting from and approving Real v. People, supra, said: “The result of the election showing the adoption of this article by a majority of the votes cast, must, within the meaning of the rule, be deemed its passage. The canvass of the votes cast by the various boards of canvassers as required by law, and announcing the result and certifying the same as required by law, is as much a part of the election as the casting of the votes by the electors. The election is not deemed complete until the result was declared by the canvassers as required by law. When the result was declared by the State Board of Canvassers, the article was adopted and, under the rule, became operative at once, unless from the nature of the provisions themselves, or those of some other law, it appears that it was to take effect at some future period, or unless it clearly appears that the intention of the framers of the article, and of those by whom it was adopted, was that it should not take effect until some definite future time.”
Of like import is the ease of Sewell v. State, 15 Tex. App., 56, where, by statute, a canvass of the vote was required to be made on the fortieth day after the election, no time being fixed by the Constitution for amendments to take effect. It was held that the amendments adopted by the people at the election became operative’ when the returns were *679canvassed and tbe result declared, as tbis was tbe clear implication from tbe fact tbat a canvass of tbe vote was required. Tbe same was decided in Ellis v. Cerburne, 35 S. W., 495. And tbe case of City of Duluth v. Duluth St. Rwy. Co., 60 Minn., 178, is equally strong as an authority for tbe same position. Tbe Constitution of tbat State provided tbat if it shall appear that a majority of tbe votes were cast for tbe amendment, “it shall be valid, to all intents and purposes, as a part of tbe Constitution,” with a provision for ascertaining tbe result of tbe election “in a manner to be provided by law.” Tbe Legislature provided for a canvass of tbe vote and a proclamation of tbe result, and it was held tbat tbe amendment did not take effect, at least until tbe result was ascertained by a canvass of tbe vote.
In S. v. Kyle, supra, tbe Court further said: “Now, in tbe absence of a canvass of tbe vote upon these amendments, courts having criminal jurisdiction bad no means of ascertaining tbe result of the vote of tbe people upon them, whether adopted or not, and were simply groping in the dark as to whether or not felonies might be prosecuted by information as well as by indictment, or whether, as tbe Constitution was before the amendment, grand juries were usually convened at each regular term, or, under tbe amendment, they could only be convened except by an order of a judge of a court having tbe power to try and determine felonies, and we are satisfied tbat in order to ávoid any embarrassment or complications tbat might arise under such circumstances, tbe Legislature intended that tbe amendments should take effect and be operative from the time of tbe canvass of tbe vote therein.”
In Farrar v. Street, etc., Ry. Co., 149 Mo. App., 188, it is said: “Tbe general rule tbat constitutions and constitutional amendments take effect upon their ratification by tbe people, unless otherwise provided in tbe instrument itself or the resolutions submitting them, applies to sovereign States possessing within themselves tbe power to make and unmake constitutions.” (Italics ours.) Tbe text-writers are equally pronounced in stating tbis principle. “If by provision of statute tbe vote on a constitutional amendment is regulated by the general election law of tbe State and, by such law, election returns are to be canvassed by tbe Secretary of State and tbe result certified by him to tbe Executive, to be proclaimed by him, a constitutional amendment tbat has been adopted by tbe necessary vote shall not take effect until such vote is canvassed.” 8 Cyc., 745. “When from all of tbe several proposed amendments it clearly appeared tbat it was tbe intention of tbe Legislature, and was so understood by tbe voters, that such amendments should not take effect until a future date, and all but one of said amendments were defeated, tbe one receiving tbe sanction of *680the votes will not take effect until such future date, though in itself it contained no such provision.” 6 Am. and Eng. Enc., 910. In none of the cases cited by those who contend that the amendments were in force 7 November, 1916, was there any day fixed in the act submitting the amendments, for them to take effect, and the language of the Constitution therein construed was substantially different from that in our Constitution. In Seneca Mining Co., 82 Mich., 573, amendments by prior provision of the Constitution took effect on January 1st after the election in the fall. The time of the election was changed to the spring, and the Court held that the amendments took effect at once, as the clear intention was that the next Legislature pass laws to meet the object to be accomplished by the change, and if this was not so, there was no reason for making the change. There was nothing in Scholl v. Bowman, 62 Ill., 321, to take the case out of the usual rule. No time was fixed by the Legislature for the operation of the articles separately submitted. The Court in Boston and Colo. S. Co. v. Elder, 20 Col. (77 Pac. Rep., 258), merely held that the amendment took effect on the date of -the Governor’s proclamation, and the same may be said of City and County of Denver v. Adams Co., 33 Col., 11-12. In the Florida case (34 Ela., 500), which was an advisory opinion of the Court to the Governor of that State, there was nothing in the Constitution or the statute to take the case out of the ordinary rule, and the Court so declared.
We come now to the case of S. v. Campbell, 115 N. E. Rep., 29, so much relied on by counsel to sustain the position that our amendments took effect from 7 November, 1916. It is not analogous to this case, as the language of the Constitution there construed is materially different from that now under consideration. It belongs to the class of cases we already have distinguished.
The Constitution of Ohio provides absolutely that any amendment should take effect, or become a part of the Constitution, at the time of its adoption. The Court takes pains to state that, in this respect, it ■ differs from other State constitutions where language is used that does authorize the legislatures, in the act of submission, to prescribe the' time - when the Constitution, or amendments thereto, shall take effect;-and our Constitution is one of this kind. The only-discretion given to the General Assembly of Ohio was to determine whether amendments should be submitted at a general or a special election. We rather think that S. v. Campbell, supra, when properly considered, in all its bearings, is an authority sustaining our conclusion.
• : The cáse of Pemberton v. McRae, 75 N. C., 502, would seem to be d-j-i authority- for the' position that the legislative body submitting the *681amendments may prescribe the time when they shall take effect. But the question there was whether, in. the absence of any time being fixed in the ordinance of submission, the Constitution of 1868 took effect at the time .of its adoption by the people, or when Congress approved it, and the former date was accepted as the time, there being nothing else to prevent the application of the ordinary rule. We have not overlooked S. v. Am. Sugar Ref. Co., 68 So. Rep. (La.), 742, where the Court said: ‘‘When the people, acting under a proper resolution of the Legislature, vote in favor of calling a convention, they are presumed to ratify the terms of the call which thereby become the basis of the authority delegated to the convention.” 'If the Legislature, in a call for a constitutional convention, can limit the subject which the convention may consider, it would seem to follow that it may, a fortiori, prescribe the time when a constitutional amendment submitted by it shall take effect.
It is a part of our legislative history that the act calling the Convention of 1835 imposed certain restrictions upon the subjects to be considered, which were tacitly assented to by its delegates under the lead and advice of that eminent statesman and jurist, Judge William Gaston. The act of 1874-5, calling the Convention of 1875, also limited the subjects to be acted on, to which that body gave its tacit consent. And the act of 1913, submitting amendments, which were identical with some of those now under consideration, fixed the date for them to take effect, just as has been done in the present case. •
The last Legislature, it was said in the argument, had passed four hundred and two (402) acts prior to 10 January, 1917, which will be affected, one way or another, by the date on which the amendments took effect. We recite these facts to show that the legislative department of the Government has given a practical interpretation to this clause of the Constitution for many years, and while we are not bound by it, but may construe it according to our notion of what was intended, the legislative view as to what it means will not be disregarded, but allowed its proper weight. In Hedgecock v. Davis, 64 N. C., 650, Chief Justice Pearson, in referring to the meaning which the Legislature had, in a single instance, given to a section of the Constitution, said: “But suppose the matter to be doubtful; the General Assembly has put a construction upon this section which the Court does not feel at liberty to depart from, unless it be clearly wrong.” Where the practical construction is opposed to the clear meaning, it will not be adopted, Stuart v. Wrightson, 56 N. J. L., 126, though some courts, even in such a case, have given preference to the legislative view. Johnson v. Joliet, etc., R. R. Co., 23 Ill., 202; Bingham v. Miller, 17 Ohio, 446; Rogers *682v. Goodwin, 2 Mass., 475; Stuart v. Laird, 1 Crancbe (U. S.), 299. But this course may be considered as of doubtful wisdom or expediency. It is fairly well settled, however, that “the legislative construction is, under certain circumstances, of no little importance in constitutional exegesis.” 6 Am. and Eng. Enc., 932; West River Bridge v. Dix, 6 How. (U. S.), 507; Cooley v. Board of Wardens, 12 How. (U. S.), 299; Moers v. Reading, 21 Pa. St., 1888; Burgess v. Pue, 2 Gill (Ind.), 11; Faribault v. Misener, 20 Minn., 396; Jackson v. Washington County, 34 Neb., 680. Chief Justice Elliott said substantially in Hovey v. State, 119 Ind., 640, that while the Court was far from asserting that the plain provisions of the Constitution may be broken down or overleaped by practical exposition, it did assert that where there are provisions not entirely clear and free from doubt, such an exposition is of great force, and it was there thought to be controlling. It is not necessary, in this case that we should go so far in our view, though we do not mean to discredit the opinion so ably expressed and fortified by that Court, but merely to keep within the bounds of the case in hand. The construction of the section now being considered has been uniform, and, in such a case, we pay great respect and deference to the opinion as to its meaning held and so expressed by the other departments of the Government, and in doubtful cases will follow it, unless plainly the wrong one; and this has been the usual course pursued by the courts. 8 Cvc., 736, and cases in notes. Cohens v. Virginia, 6 Wheat. (U. S.), 418, where Chief Justice Marshall said that great weight has always been attached, and very rightly so, to contemporaneous exposition by other departments.
The rule generally accepted is well stated in 8 Cyc., 736, as follows: “Contemporaneous and practical construction of constitutional provisions by the executive and legislative departments of the Government will be considered by the courts in passing upon constitutional questions; and while they are not bound by such constructions, except as to qiiestions of a discretionary character, they often yield to them as matters of policy; and in doubtful cases will follow such construction as of course, unless they are clearly erroneous.” In City v. Adams Co., 33 Cal., 1, the Court said that a contemporaneous legislative construction of a constitution, while not conclusive upon the courts, is, nevertheless, quite persuasive. It was held in Gill v. Comrs., 160 N. C., 176: “The construction of a statute by the officers charged with executing it is entitled to great consideration, ^especially if made by the highest officer in the executive department, or acted upon for many years, and should not be disregarded unless clearly erroneous.” See, also, Board, etc., of Winston v. Board, etc., of Forsyth County, 163 N. C., 404.
*683We are, therefore, constrained to bold, not only by clear precedent, but by a fair and reasonable construction of the Constitution, without the aid of it, and also by a proper yielding to the contemporaneous and continuous interpretation of the Legislature and the executive department of the State, that when the amendments were submitted to the people last November the Legislature intended, and the people understood, that the question to be considered by the voters was not merely whether they should be adopted and without qualification, but also whether, if adopted, they should take effect on 10 January, 1917— the time when they should take effect being an essential and integral part of the question submitted to the voters. 6 Am. and Eng. Enc. (2 Ed.), p. 910.
We may say generally, before closing this opinion, that the decisions which have been cited to show that the amendments took effect on the day of election, either when the polls were closed or when the vote was then counted, refer to cases where there was nothing in the Constitution and act of submission to control the time of operation. Some of the expressions by the courts, even in these eases, give decided color to the belief that in a case of this kind the' decision would have been different, and would have accorded with the views we have stated and the conclusion we have reached.
The result is that there was no error in the judgment of the court.
Affirmed.